FILED
                           NOT FOR PUBLICATION                               JAN 23 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-50316

              Plaintiff-Appellee,                D.C. No. 8:12-cr-00029-JLS

 v.
                                                 MEMORANDUM*
HEIDI TIRADO,

              Real-party-in-interest-
              Appellant.


                   Appeal from the United States District Court
                       for the Central District of California
                   Josephine L. Staton, District Judge, Presiding

                           Submitted January 18, 2017**

Before:      TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

      Heidi Tirado (“Appellant”) appeals pro se from the district court’s order

granting the government’s motion for forfeiture of Pedro Alejandro Tirado’s

$50,000 appearance bond and entering judgment against Appellant as surety for


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the full amount of the bond. We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

      Appellant contends that the district court erred by entering a $50,000

judgment against her as surety. The district court did not abuse its discretion in

declining to set aside the bond forfeiture. See United States v. Nguyen, 279 F.3d
1112, 1115 (9th Cir. 2002). Contrary to Appellant’s contention, the record shows

that Appellant was adequately advised of the consequences of signing the Affidavit

of Surety. Moreover, the district court applied the correct legal standard and

properly weighed the relevant factors. See id. at 1115-17 (discussing factors a

district court is to consider when ruling on a bond forfeiture motion). Finally, we

reject Appellant’s arguments that she was an inadequate surety or that her assets

were inadequate to support the bond. See United States v. Noriega-Sarabia, 116
F.3d 417, 419 (9th Cir. 1997) (rejecting the argument that a bond is inadequate

because the surety’s “net worth was not up to the amount of the bond”).

      AFFIRMED.




                                          2                                      15-50316